792 F.2d 986
Adrian C. WILLIAMS, Petitioner-Appellant,v.Jerry O'BRIEN, Respondent-Appellee.
No. 86-1020.
United States Court of Appeals,Tenth Circuit.
June 6, 1986.

Adrian C. Williams, pro se.
Before LOGAN and SETH, Circuit Judges.
PER CURIAM.


1
In accordance with 10th Cir.R. 9(e) and Fed.R.App.P. 34(a), this appeal came on for consideration on the briefs and record on appeal.


2
This is a renewed application for leave to proceed in forma pauperis on appeal after the district court dismissed appellant's petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2241 and denied leave to proceed in forma pauperis.


3
Appellant has challenged the computation of his release date.  In his petition, he alleged that he had completed service of his federal sentence as of an unspecified date in 1983 at which time appellee failed to discharge him.


4
By statute, responsibility for the computation of the service of a sentence is an administrative responsibility conferred upon the attorney general acting through the Bureau of Prisons.  18 U.S.C. Sec. 3568.  For this reason, and because the agency is in a superior position to investigate the facts, judicial intervention is usually deferred until administrative remedies have been exhausted.   Smoake v. Willingham, 359 F.2d 386 (10th Cir.1966);  United States v. Steel, 400 F.Supp. 39 (E.D.Okla.1975).


5
The Bureau of Prisons has established an administrative procedure through which an inmate may seek review of complaints relating to any aspect of his imprisonment.  28 C.F.R. Sec. 542.10 (1985).  Appellant admitted that he commenced this action without complying with this procedure.  He has no alternative but to comply.


6
Appellant can make no rational argument on the law or facts that would entitle him to relief.   See Phillips v. Carey, 638 F.2d 207 (10th Cir.), cert. denied, 450 U.S. 985, 101 S.Ct. 1524, 67 L.Ed.2d 821 (1981).


7
Appellant's motion for leave to proceed in forma pauperis on appeal is DENIED.